DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 11, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PATEL (US 2010/0270031 cited by applicant).

With respect to claim 1, plug assembly comprising: a housing positionable in a flow path in a wellbore; and a plug positionable in a first position in an inner area of the housing for preventing fluid flow between a first part of the flow path and a second part of the flow path, the plug comprising a solid material for at least partially dissolving in response to contact with a fluid to allow the fluid flow between the first part and the second part.	PATEL particularly discloses a plug assembly (100) comprising a housing (105) including an aperture (107) into which a degradable composition is poured; and a stopper (110) at least partially disposed at least partially within the aperture (107) and 

With respect to claim 2, the additional feature of claim 2 is identical to the feature of Patel in the plug assembly further comprising first and second covers (125) encapsulating the upper and lower ends of the stopper (110), respectively, thereby preventing fluid from contacting the upper and lower ends of the stopper (110) (see paragraph [0031] and figure 1). 

With respect to claim 4, the additional feature of claim 4 is identical to the feature of Patel in that a piercing device (405) can be used to pierce the cover (125) to allow wellbore fluid, tubing fluid, and/or combinations thereof to contact the stopper (110) (see paragraph [0048] and figure 4). 

With respect to claim 10, the additional feature of claim 10 is identical to the feature of Patel in that the plug assembly (100) can be used as: a pressure barrier during pressure testing, a lower completion suspension barrier, and/or as any downhole barrier (see paragraph [0059] and figure 5). 

With respect to claim 11, a  well assembly comprising: production tubing for extending from a wellhead to a production zone in a wellbore, and for defining a flow path; a 

With respect to claim 14, the additional feature of claim 14 is identical to the feature of Patel in that the stopper (110) includes compositions that can produce exothermic reactions occurring in water that can act as trigger to the degradation of calcium-magnesium (Ca-Mg) (see paragraphs [0015], [0023]). 

With respect to claim 16, a method comprising: sealing a first part of a flow path in a wellbore from a second part of the flow path by a plug formed of a solid material; at least partially dissolving the solid material in response to contact with a fluid; and allowing fluid flow between the first part and the second part. PATEL particularly discloses a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-9, 12, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PATEL alone, or in the alternative in view of CASCIARO (US 2014/0116688 cited by applicant) or SHY ET AL (US 6026903 cited by applicant).

With respect to claim 3, wherein the divider comprises a natural rubber for retaining an inert fluid between the divider and the plug is not disclosed by PATEL. However, this feature is merely a variation of the disclosure of Patel considering that the cover (125) can be glass, TEFLON coating, ceramic, a thin metallic film, molded plastic, steel, shape memory alloy, and/or any other material that can prevent the upper and/or lower 

With respect to claim 5, further comprising a pin coupling the plug to the housing and for responding to a threshold amount of pressure against the plug by shearing to allow the plug to move to a second position is not disclosed by PATEL. However, this feature is merely a variation of the disclosure of SHY ET AL considering a housing (184) containing a dispersible solid substance (178) and coupled to an upper sleeve (196) by a shear pin (198), wherein until the axially upward biasing force exceeds a predetermined amount, at which point the shear pin (198) shears, permitting the upper sleeve (196) to displace upward (see column 13, lines 33-36, column 14, lines 11-16, column 17, lines 11-15 and figure 3C), and Patel and SHY ET AL are concerned with mutually related technical fields. Accordingly, it would be obvious to a person skilled in the art to apply the feature of SHY ET AL to the assembly of Patel to arrive at the assembly of claim 5. 

With respect to claim 6, wherein a first surface of the solid material is coated with a substance for fluidly sealing the solid material from at least one of the first part or the 

With respect to claim 7, wherein a section of the plug extends into a groove in an inner surface of the housing for preventing the plug from moving to a second position is not disclosed in Patel. However, this feature would be easily conceived from the disclosure of Patel considering that one or more seals (130) made of one or more elastomeric materials are disposed between covers (125) and an inner wall (135) of the housing (105) (see paragraph [0033] and figure 1). Accordingly, this claim would have been obvious over Patel. 

With respect to claim 8, wherein the first part of the flow path is in the inner area of the housing, the second part of the flow path is external to the housing, and the plug is positionable to prevent the fluid flow through an opening in the housing is not disclosed in PATEL. However, this feature would be easily conceived from the disclosure of SHY ET AL considering a housing (184) comprising a port (212) and a dispersible solid substance (178), in fluidly communication with a bypass flow passage (202), and coupled to an upper sleeve (196) by a shear pin (198), wherein until the axially upward biasing force 

With respect to claim 9, wherein the solid material is not a sand and salt mixture is not disclosed in Patel. However, this feature would be easily conceived from the disclosure of Patel considering that the stopper (110) can be made from one or more degradable and/or reactive materials, formed into a solidified (cast) or extruded (wrought) composition of crystalline, amorphous or mixed structure (e.g. partially crystalline, partially amorphous) (see paragraphs [0014], [0021]). Accordingly, this claim would have been obvious over Patel. 

With respect to claim 12, further comprising a coating on a first surface of the solid material to fluidly seal the solid material from the fluid while the plug is in a first position, and a second surface that is exposable to the fluid while the plug is in a second position is not explicitly taught by PATEL. However, would be easily conceived from the disclosure of Patel considering that the stopper (110) can be at least partially encapsulated within one or more covers (125) to prevent fluid from contacting the upper end of the stopper (110) (see paragraph [0031] and figure 1). Accordingly, this claim would have been obvious over Patel. 



With respect to claim 15, wherein the solid material responds to at least one of an acidity of the fluid, a temperature of the fluid, or a chemical composition of the fluid is not explicitly taught by PATEL. However, would be easily conceived from the disclosure of Patel considering that insoluble metals and alloys made soluble through the additions of elements include polymers that can directly destabilize the metallic state of the normally insoluble element for a soluble ionic state (e.g. galvanic corrosion, lower pH created by acid-polymers), and/or can indirectly destabilize the metallic state by promoting ionic compounds such as hydroxides, known to predictably dissolve in the designated fluid 

With respect to claim 17, the additional feature of claim 17 is characterized in that sealing a first part of a flow path from a second part of the flow path comprises using a divider to fluidly seal the plug from the first part (hereinafter referred to as feature ‘17-1’), and that a method further comprises trapping an inert fluid between the divider and the plug (hereinafter referred to as feature ‘17-2’). The feature 17-1 is identical to the feature of Patel in that encapsulating the upper and lower ends of the stopper (110) comprises using first and second covers (125), respectively, thereto, to prevent fluid from contacting the upper and lower ends of the stopper (110) (see paragraph [0031] and figure 1). And the feature 17-2 is merely a variation of the disclosure of Patel considering that the cover (125) can be glass, TEFLON coating, ceramic, a thin metallic film, molded plastic, steel, shape memory alloy, and/or any other material that can prevent the upper and/or lower portions of the stopper (110) from contacting wellbore fluids (see paragraph [0032] and figure 1); and the disclosure of CASCIARO considering that a plug (20) includes a protective oil-based layer (50) deployed on at least one surface of the plug (20) to prevent the plug (20) from coming into contact with water, thereby retaining its initial structure until the layer (50) is removed and water is introduced to the plug (20) (see paragraph [0027] and figures 5A-C), and Patel and CASCIARO are concerned with mutually related technical fields. Accordingly, it would be obvious to a person skilled in the art to apply the feature of CASCIARO to the method of PATEL to arrive at the method of claim 17. 

With respect to claim 18, the additional feature of claim 18 is identical to the feature of PATEL in that a piercing device (405) can be used to pierce the cover (125) to allow wellbore fluid, tubing fluid, and/or combinations thereof to contact the stopper (110) (see paragraph [0048] and figure 4). Accordingly, this claim would have been obvious over PATEL in view of CASCIARO. 

With respect to claim 19, the additional feature of claim 19 is characterized in that sealing the first part of the flow path from the second part of the flow path comprises positioning the plug in an inner area of a housing in the wellbore (hereinafter referred to as feature ‘19-1’), and that dissolving the solid material further comprises moving the plug to a second position (hereinafter referred to as feature ‘19-2’). However, the feature 19-1 is identical to the feature of PATEL in that encapsulating the upper and lower ends of the stopper (110) comprises using first and second covers (125), respectively, thereto, to prevent fluid from contacting the upper and lower ends of the stopper (110) (see paragraph [0031] and figure 1). And the feature 19-2 is merely a variation of the disclosure of SHY ET AL considering a housing (184) containing a dispersible solid substance (178) and coupled to an upper sleeve (196) by a shear pin (198), wherein until the axially upward biasing force exceeds a predetermined amount, at which point the shear pin (198) shears, permitting the upper sleeve (196) to displace upward (see column 13, lines 33-36, column 17, lines 11-15 and figure 3C), and PATEL and SHY ET AL are concerned with mutually related technical fields. Accordingly, it would be obvious to a person 

With respect to claim 20, the additional feature of claim 20, characterized in that sealing the first part for the flow path from the second part of the flow path further comprises preventing the fluid flow through an opening in a housing positioned in the wellbore such that the first part of the flow path is in an inner area of the housing and the second part of the flow path is external to the housing, is not disclosed in Patel. However the feature would be easily conceived from the disclosure of SHY ET AL considering a housing (184) comprising a port (212) and a dispersible solid substance (178), in fluidly communication with a bypass flow passage (202), and coupled to an upper sleeve (196) by a shear pin (198), wherein until the axially upward biasing force exceeds a predetermined amount, at which point the shear pin (198) shears, permitting the upper sleeve (196) to displace upward, thereby the port (212) permitting fluid to escape from the bypass flow passage (202) (see column 13, lines 33-36, column 17, lines 11-15, 22-26 and figures 3C, 7C). Accordingly, it would be obvious to a person skilled in the art to apply the feature of SHY ET AL to the method of Patel to arrive at the method of claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newton et al. teaches compositions having polymers (that may be preferred in water-based drilling fluids because they are slowly soluble in water), 
Blount teaches a well treating process wherein a sacrificial plug is used to separate two treating fluids while they are being injected into a formation interval within a wellbore through a common tubing. The sacrificial plug is formed from material which will maintain its integrity while in the tubing but will decompose upon reaching its destination within the wellbore. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        6/3/2021